DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                 Allowable Subject Matter
Claims 8-14, & 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 8-14, & 21-38, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Takashi Susa (JP-2008/246492, hereinafter Susa) as instantly claimed is that while the prior art Susa on ([0017]) teaches that an object of the present invention is to provide a method for producing a needle-shaped body. ([0018]) teaches the present invention irradiates the substrate to be processed with an ultrashort pulse laser. ([0037]) teaches that a secondary mold and a tertiary mold can be produced by subjecting the master mold produced in the above step to a transfer molding process such as a casting method or a hot pressing method. ([0039]) teaches that the above-mentioned master mold is filled with a thermosetting resin, see (Fig. 2). However, Susa does not show and thus silent on the limitation regarding implementing a crossover pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ichiro Ono (US-2018/0,344,998) teaches on ([0090]) that the tip part may be formed into, not limited to a circular shape, an elliptical shape, a triangular shape, a square shape, a plus shape, an asterisk shape, or shapes illustrated in (Fig. 3). However, Ono is silent on the use of a laser. Furthermore, Ono is silent on any method for fabricating the mold and only mentions the shape of the tip portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

	
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741